(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Pon cuanto, la solicitud de injunction en este caso fué presentada en la corte inferior el 8 de enero de 1929 y la sen-tencia dictada en él fué apelada el 16 de febrero de 1929;
Pon cuanto, la transcripción de los autos para esta ape-lación fué presentada en este Tribunal Supremo el 15 de ju-lio siguiente, obteniendo desde entonces el apelante cuatro prórrogas para presentar su alegato de apelación, venciendo la última el 15 de noviembre de 1929, quedando desde enton-ces sin trámite este recurso;
Por cuanto, cuatro meses después este tribunal señaló día, el 31 de marzo de 1930, para que la parte apelante com-pareciera a exponer causa, si la tenía, por la cual esta ape-lación no debe ser desestimada por abandono de ella;
Por cuanto, dos días antes del señalado el apelante pre-sentó su alegato y moción escrita para que no desestimemos su recurso, alegando como causas para esa petición que este caso trata de una cuestión de interés público, que aunque fué presentada antes en el caso de Santiago v. Comisión de Servicio Público, 37 D.P.R. 521 no fué resuelta por tratarse en él de un injunction preliminar: quej de su resolución depen-den otros casos que pueden ser presentados y que el alegato no fué presentado antes para mejor estudiar las cuestiones envueltas en esta apelación;
Por cuanto, el alegato señala dos motivos para el re-*985■curso,. pues otro tercero está comprendido eii los anteriores, y sólo dedica siete páginas a tratar los errores alegados;
Poe cuanto, los dos motivos alegados en esta apelación son que la corte inferior cometió error al considerar que el caso de Santiago, supra, resolvió las cuestiones envueltas en esta apelación y también al considerar que la Comisión de Servicio Público podía conceder la franquicia exclusiva que concedió entre San Juan y Río Piedras a la White Star Bus Line, Inc., que constituye un monopolio de tráfico terrestre por las vías principales entre San Juan y Río Piedras;
Pon otjanto, el segundo motivo de error, que es la cues-tión primordial en este recurso, fué resuelta en el caso de Santiago antes citado en una extensa opinión de la mayoría de este tribunal, haciéndose en ella un cuidadoso y detenido estudio de la cuestión, aunque por tratarse en él de una ne-gativa de injunction preliminar que fué solicitado mientras se resolvía el injunction definitivo esta corte dijo: “La pe-tición preliminar y la definitiva presentan, en verdad, los mismos problemas a estudiar y a resolver. ... Y como las partes fian discutido por escrito y oralmente todas las cues-tiones envueltas, creemos que debemos estudiarlas y resol-verlas para despejar la situación, sin que ello quiera decir, por supuesto, que el juicio que formemos no pueda ser va-ciado al verse el caso en su fondo, a virtud de la prueba que se practique y de un estudio más detenido, más hondo. ’ ’;
Por cuanto, las palabras antes copiadas no significan que no resolvimos las cuestiones propuestas;
Por cuanto, el apelante reconoce en su alegato que en este caso se plantean las mismas cuestiones que en el de Santiago mencionado en el que ciertamente resolvimos la cues-tión que suscita el segundo motivo de error, sin que en el alegato en este caso se aporte más luz sobre esa materia;
Por cuanto, en vista de todo lo expuesto no haremos uso <de nuestra facultad discrecional para relevar al apelante de su falta de no líaber presentado su alegato en tiempo,
*986Pok tanto, debemos desestimar y desestimamos esta ape-lación.
El Juez Asociado Señor Wolf disintió.